DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 4-8, 11-12, and 16-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Dec. 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 Dec. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Status of Claims
	Claims 2-3, 9-10, 13-15 are cancelled.  Claim 8 is amended.

Response to Amendment
	The amendments filed on 8 Dec. 2020 have been entered.

Response to Arguments
	The rejection of claims 1-2 and 4-8 under 35 USC 103 as being unpatentable over Hesse et al. (WO 2004/064870 A2; published 5 Aug. 2004), in view of Baur et al. (Pharmaceuticals; published 29 Apr. 2014) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (WO 2004/064870 A2; published 2004), in view of Baur et al. (Pharmaceuticals; published 29 Apr. 2014), in further view of Knudsen et al. (J. Nucl. Med.; published 1 May 2016) for the reasons cited in the Office action filed on 13 Apr. 2020.

Claims 11-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (WO 2004/064870 A2; published 2004), in view of Baur et al. (Pharmaceuticals; published 29 Apr. 2014) and Knudsen et al. (J. Nucl. Med.; published 1 May 2016), in further view of Berkner et al. (WO 92/15686; published 17 Sep. 1992) for the reasons cited in the Office action filed on 13 Apr. 2020.

Applicants Arguments
	Applicants assert that it cannot be concluded from Fig. 2 that the biodistribution of 177Lu-DTPA-FVIIai and 64Cu-NOTA-FVIIaii are nearly the same.  Different time points are used in the two panels.  What Fig. 2 shows is that the range is approximately 4-fold longer for 177Lu compared to 64Cu.  For 177Lu, the time span is 1-168 h, and for 64Cu the time span is 1-38 h.  One would be misled by using 64Cu for predicting 177Lu bio-distribution.  Since 177Lu-DTPA-FVIIai is present for a longer period in each organ that 64Cu-NOTA-FVIIaii, it is moreover surprising that no safety issues was found.  It is incorrect to consider 64Cu-NOTA-FVIIaii as the closest prior art for therapeutic purposes because 64Cu and 64Cu-labeled compounds are 64Cu-labeled compounds can only be used for imaging.  

Applicant's arguments filed 13 Oct. 2020 have been fully considered but they are not persuasive.  Instant Fig. 2 is not being used as prior art in the above claim rejections.  Instead instant Fig. 2 contains a comparison with the closest prior art compound, 64Cu-NOTA-FVIIaii in Knudsen et al.  Regarding the comparison of 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii in Fig. 2, the instant specification states that 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii show comparable bio-distribution.  This illustrates the potential of using 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii as a theranostic pair for diagnostic and treatment of TF positive tumors.  Although the time is different for 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii at the later data points in Fig. 2, Applicants have not demonstrated an unexpected result over the 64Cu-NOTA-FVIIaii.  Baur teaches that 177Lu is a therapeutic radionuclide as so it is not surprising that 177Lu-DTPA-FVIIaii can be used for radiotherapy.  64Cu-NOTA-FVIIaii exhibit nearly identical tumor uptake and biodistribution for up to 36 h.  It is not surprising that 177Lu-DTPA-FVIIaii was detectable for up to 168 h because 177Lu has a half-life of 6.7 d.  In contrast, 64Cu has a half-life of about 12 h.  Applicants have not shown a comparison of 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii in either the specification or a declaration demonstrating unexpected safety advantage for 177Lu-DTPA-FVIIaii.  Knudsen teaches 64Cu-NOTA-FVIIaii for use with anticancer treatment.


	Applicants assert that one of ordinary skill recognizes that targeted radionuclide therapy is generally unpredictable.  The data provided in the above identified application demonstrates unexpected results.  
As shown in Fig. 1, a high tumor uptake of 177Lu-DTPA-FVIIai was observed, and the activity in the tumors stayed high for at least 168 h.  These results showed that a high radiation 177Lu-DTPA-FVIIai and delivered to the tumors.  In vivo biodistribution of 177Lu-DTPA-FVIIai in normal tissues was encouraging and clearance from the blood leading to less background irradiation was observed.  Attention is directed to the reported radiation does for the pancreas and tumor.  It is noted that the tumor is reported as a pancreatic tumor and this reveals selectivity towards the tumor compared to the non-tumor tissue of the pancreas.

	Applicants’ arguments are not persuasive.  Unexpected results requires a comparison with the closest prior art.  The closest prior art compound is the 64Cu-NOTA-FVIIaii in Knudsen.  Instant Fig. 1 does not compare 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii and demonstrate an unexpected selectivity towards the pancreatic tumor compared to non-tumor tissue of the pancreas for 177Lu-DTPA-FVIIaii.  Instead, the instant specification, when discussing a comparison of 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii, states that 64Cu-NOTA-FVIIaii and 177Lu-DTPA-FVIIaii can be used as a theranostic pair.  

A shown in Fig. 3, upon increasing the radioactive doses, the %ID/g of 177Lu-DTPA-FVIIai stayed constantly high, demonstrating no saturation.  The radiation dose of 177Lu-DTPA-FVIIai to the tumor can be increased linearly by increasing the administered dose of the 177Lu-DTPA-FVIIai.  These results are surprising and demonstrate the practical use of 177Lu-DTPA-FVIIai for radiotherapy.
 
Applicants’ arguments are not persuasive.  Instant Fig. 3 does not compare 177Lu-DTPA-FVIIaii and 64Cu-NOTA-FVIIaii to demonstrate unexpected difference in dosing amount for 177Lu-DTPA-FVIIaii and 64Cu-NOTA-FVIIaii.  The ability of 177Lu to enable radiotherapy and the ability of 64Cu to enable PET imaging would have been expected from the known properties of 177Lu and 64Cu discussed in the cited prior art.

177Lu-DTPA-FVIIai was found to be significantly reduced in mice preinjected with unlabeled FVIIai, compared to mice injected with 177Lu-DTPA-FVIIai only.  The results in Fig. 4 demonstrate that the in vivo binding of 177Lu-DTPA-FVIIai in tumors is indeed specific.

	Applicants’ arguments are not persuasive.  There is no comparison of 177Lu-DTPA-FVIIaii and 64Cu-NOTA-FVIIaii at Fig. 4 indicating an unexpected difference in the specificity of in vivo binding for 177Lu-DTPA-FVIIaii and 64Cu-NOTA-FVIIaii.  Unexpected results requires a comparison with the closest prior art.

	As shown in Fig. 5, both in short term study up to 8 days and in a long term study up to 20 days with a single dose of 15 MBq 177Lu-DTPA-FVIIai administered to animals showed significant inhibition of tumor growth compared to the untreated animal.  This data demonstrates inhibition of tumor growth for both the short term and long term.  The inventors investigated the pathology and found no sign of harmful side effect 

	Applicants’ arguments are not persuasive.  Instant Fig. 2 compares 177Lu-DTPA-FVIIaii and 64Cu-NOTA-FVIIaii and the comparison resulted in nearly identical tumor uptake for 77Lu-DTPA-FVIIaii and 64Cu-NOTA-FVIIaii.  In addition, Knudsen teaches that 64Cu-NOTA-FVIIaii binds to TF-expressing tumors such that it enables identifying TF expressing tumors by PET.  177Lu in a known therapeutic radionuclide for the treatment of tumors with no harmful side effects.  It is not unexpected that 177Lu-DTPA-FVIIai accumulates at TF expressing tumors such that 177Lu inhibits the tumor growth for both the short and long term with no sign of harmful side affects..  


177Lu-DTPA-FVIIai.  Hesse fails to provide a teaching or suggestion regarding a method for treating cancers using 177Lu-DTPA-FVIIai according to claim 7.  According to the article by Reubi, even small structural modifications, chelator substitution, or metal replacement were to have a considerably affect the binding affinity.  A person of ordinary skill would that changing the metal radionuclide would unpredictably affect the affinity of the specific peptide conjugate.  Hesse provides no in vivo results showing feasibility of therapeutic application or efficacy in tumor treatment.  Baur is completely unrelated to tissue factor and directed to PSMA.  Baur would not have provided any useful teaching or suggestion to a skilled artisan regarding the therapeutic effect and safety of 177Lu in the context of in vivo targeting tissue factor.  
	Knudsen fails to disclose the claimed 177Lu-labeled conjugates.  Knudsen provides no teaching or suggestion necessary for a skilled artisan to arrive at the claimed 177Lu labeled conjugates.  
	Berkner is unrelated to radiolabeled imaging and cancer treatment, providing no suggestion or implication as to radionuclide conjugation and in vivo application.

Applicant's arguments filed 13 Oct. 2020 have been fully considered but they are not persuasive. Hesse teaches FVIIaii.  At pg 2, Hesse teaches that inactivated FVII (FVIIai) is FVII modified in such a way that it is catalytically inactive.  FVIIai is not able to catalyze the conversion of FX to FXa, or FIX to FIXa but still able to bind tightly to TD in competition with active endogenous FVIIa and thereby inhibit TF function.  Hesse teaches DTPA.  At example 11, pg. 56, Hesse teaches that FVII can be derivatized with DTPA, TETA, DOTA or another suitable coordinating group, usually in the form of their respective anhydrides.  Hesse teaches 177Lu.  At pgs. 17 and 18, Hesse teaches 177Lu as a radionuclide useful with the invention. Knudsen combined elements of Hesse to arrive at 64Cu-NOTA-FVIIai.  The 64Cu-NOTA-FVIIai in Knudsen and Knudsen teaches that 64Cu-NOTA-FVIIai binds to TF expressing tumors such that 64Cu-NOTA in 64Cu-NOTA-FVIIai can be replaced by another imaging moiety with a reasonable expectation of success.  Knudsen teaches that 18F-FVIIai binds to TF expressing tumors such that 18F-FVIIai enable PET imaging of TF expressing tumors.  
Baur teaches the advantages of 177Lu.  According to Baur, Lu-177 is suitable for treatment of small lesions and metastases, accompanied by minimization of kidney dose.  Due to the contemporary beta- and gamma-emission, Lu-177 is a useful diagnostic tool for scintigraphy of tumoral uptake.  At pg. 524, Baur teaches 177Lu-labeling of DTPA.  RCY’s were > 95% for low amounts of peptide.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound in Knudsen (64Cu-NOTA-FVIIai) by substituting 64Cu-NOTA- with 177Lu-DTPA- in order to gain the advantage of treating TF-expressing tumors using a radionuclide suitable for small lesion and is a useful diagnostic tool for scintigraphy of tumoral uptake.  There would have been a reasonable expectation of success because Knudsen teaches that the 64Cu-NOTA- in 64Cu-NOTA-FVIIai can be substituted with another radionuclide to obtain a compound that binds to TF expressing tumors.  Berkner teaches factor VII molecules and Berkner teaches that the amino acids which form the catalytic site in Factor VII such as Ser344, Asp242, and His192 can be either substituted or deleted.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618